PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HUA et al.
Application No. 16/848,127
Filed: 14 Apr 2020
For: INFORMATION PROCESSING METHOD, MOBILE DEVICE AND STORAGE MEDIUM
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(e), filed January 31, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b), for the benefit of priority to foreign Chinese Patent Application 2019111442821, filed November 20, 2019.

The petition is DISMISSED.

Any claim for priority under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b) not presented in the manner required by 37 CFR 1.55(d) during pendency and within the time period provided by § 1.55(d) is considered to have been waived. If a claim for priority is considered to have been waived under § 1.55, the claim may be accepted if the priority claim was unintentionally delayed. 

A grantable petition to accept a delayed claim for priority under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b) requires:

The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or 365(b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



The petition lacks requirement (3). 

The petition does not include the required statement under 37 CFR 1.55(e)(4) “that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional.”  The Office may accept a claim for foreign priority if the priority claim was unintentionally delayed. Therefore, the statement of unintentional delay is a condition for granting a petition under 37 CFR 1.55(e).

If applicant wishes to claim priority to the prior foreign application, applicant must file a “Renewed Petition under 37 CFR 1.55(e)”, accompanied by the required statement of unintentional delay as set forth in 37 CFR 1.55(e)(4).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)